1S0--/T
                               ELECTRONIC RECORD




COA#       11-14-00334-CR                        OFFENSE:        22.01


           Thomas Sanchez Rae
STYLE:     v. The State of Texas                 COUNTY:         Ector

COA DISPOSITION:      DISMISSED                  TRIAL COURT:    244th District Court


DATE: 7/2/15                      Publish: NO    TC CASE #:      C-39,078




                        IN THE COURT OF CRIMINAL APPEALS



          Thomas Sanchez Rae v.
style:    The State of Texas                          CCA#:      PD-0980-15

         Pfrfl 5£                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE                                                  SIGNED:                           PC:_

JUDGE:                                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD